Citation Nr: 0303400	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  00-22 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to February 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 30 percent evaluation 
for post-traumatic stress disorder, effective February 22, 
1999.  

In a July 2002 rating decision, the RO granted a 50 percent 
evaluation for post-traumatic stress disorder, effective 
February 22, 1999.

The Board notes that the veteran's representative has raised 
the issue of a total rating for compensation based upon 
individual unemployability.  In the July 2002 rating 
decision, the RO denied the claim.  As an appeal has not been 
perfected as to this issue, it will not be addressed in this 
decision.


FINDING OF FACT

Post-traumatic stress disorder is manifested by nightmares, 
depression, some avoidance of others, feelings of 
helplessness, and difficulty in interacting with others.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.132, Diagnostic Code 9411 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the October 1999 and 
July 2002 rating decisions, the February 2000 statement of 
the case, and the August 2002 supplemental statement of the 
case.  In the October 1999 rating decision, when the RO 
granted a 30 percent evaluation for post-traumatic stress 
disorder, the RO stated that the veteran did not meet the 
criteria for the 50 percent evaluation, and provided the 
criteria for such evaluation.  This informed the veteran of 
the symptomatology that would warrant a 50 percent evaluation 
for post-traumatic stress disorder.  In the February 2000 
statement of the case, the RO provided the criteria for all 
the evaluations under Diagnostic Code 9411, which addresses 
post-traumatic stress disorder.  Thus, at that time, the 
veteran was informed of the symptomatology that would warrant 
a 50 percent evaluation, a 70 percent evaluation, and a 
100 percent evaluation for post-traumatic stress disorder.  
In the July 2002 rating decision and August 2002 supplemental 
statement of the case, the RO explained why the veteran met 
the criteria for a 50 percent evaluation, but why he did not 
meet the criteria for the 70 percent evaluation.

The Board is aware that in a March 2002 letter from the 
veteran's attorney, he asked that the RO "please specify 
exactly what information is needed to substantiate" the 
veteran's claim.  He added that if the file did not contain 
the evidence for a favorable decision, then it was VA's duty 
"to outline precisely what information is needed to award 
the benefits sought."  The Board finds that the RO has met 
its burden in providing the veteran with what information is 
needed to substantiate his claim.  By providing the veteran 
the criteria for the 70 percent evaluation and 100 percent 
evaluation for post-traumatic stress disorder, it informed 
the veteran that the evidence needed was that which showed 
that the veteran displayed the symptomatology, or similar 
symptomatology, listed under those evaluations.  
Additionally, in the November 2001 letter, wherein the RO 
informed the veteran of the passage of the VCAA, it stated to 
the veteran, "To establish entitlement for an increased 
evaluation, the evidence must show that your service-
connected disability(ies) have increased in severity such 
that current symptomatology more closely approximates the 
rating schedule for the next higher evaluation."  The RO 
added that an increase in severity of a service-connected 
disability "is usually shown by recent medical records."

Again, as stated above, the RO provided the veteran with the 
criteria for a 70 percent evaluation and a 100 percent 
schedular evaluation.  The RO told the veteran that to 
establish entitlement to an increased evaluation, the 
evidence would need to show that the veteran's symptomatology 
more closely approximated the next higher evaluation.  Such 
information essentially informed the veteran of what evidence 
was necessary to substantiate his claim for a higher 
evaluation.  In fact, following the November 2001 letter, the 
evidence associated with the claims filed provided a basis 
for the RO to grant a 50 percent evaluation.  Based on the 
above, the Board finds that VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
November 2001 letter, the RO informed the veteran that if 
there was additional evidence that he wanted to submit, he 
could submit it or he could ask for VA's help to obtain the 
records.  The RO listed three types of records that it would 
assist the veteran in obtaining, which were as follows: (1) 
private medical records, (2) federal records, and (3) other 
information or evidence.  For the private medical records, 
the RO stated that if the veteran wanted it to obtain private 
medical records, he would need to complete the enclosed VA 
Forms 21-4142, Authorization and Consent to Release 
Information to VA, and that it would request the records for 
him.  For the federal records, the RO stated that if there 
were any federal records that the veteran wanted associated 
with the claims file, he would need to tell the RO the places 
and dates of treatment and that it would obtain those records 
on his behalf.  As to the other information or evidence, the 
RO stated the same information as it did with the private 
medical records.  The RO also informed the veteran that it 
had to make reasonable efforts to assist the veteran in 
obtaining the evidence necessary to support his claim.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Here, the RO obtained the veteran's 
service medical records from the National Personnel Records 
Center.  The RO also obtained the veteran's VA medical 
records from the VA outpatient clinic in Pueblo, Colorado.  
The veteran has submitted the Social Security Administration 
records used in granting him disability benefits.  The 
veteran has not alleged that there exists any records that VA 
has not obtained.  Finally, in accordance with its duty to 
assist, the RO had the veteran undergo a VA examination 
related to his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

Service connection for post-traumatic stress disorder was 
granted by means of an April 1986 Board decision.  The RO 
effectuated the grant in a May 1986 rating decision and 
assigned a 30 percent evaluation, effective July 2, 1984.  In 
November 1986, the RO reduced the 30 percent evaluation to 
10 percent, and the veteran appealed that determination.  The 
10 percent evaluation was affirmed in a September 1987 Board 
decision.

The Social Security Administration records submitted indicate 
that the veteran was granted disability benefits in 1985 for 
traumatic arthritis of the left hip secondary to a fracture 
of the left pelvis with destruction of the acetabulum and 
delayed stress syndrome with depression, which was labeled as 
"moderate."  

The veteran has been treated only by VA during the appeal 
period, and thus the treatment reports listed below will be 
those of VA.  He submitted his claim for an increased 
evaluation in February 1999.

In February 1999, it was noted that the veteran was seen for 
a medication evaluation.  The examiner noted that the veteran 
seemed calmer and claimed to be sleeping better.  The veteran 
reported that he would wake up in the middle of the night 
"soaking wet."  The examiner noted that he could not tell 
whether that was the result of the Prozac that the veteran 
was taking or a result of nightmares that the veteran was 
having.

In March 1999, the veteran reported he was feeling more 
depressed.  He stated he had been able to get only four jobs 
since his accident (when he fractured his hip).  The veteran 
added that even prior to the accident, he was unable to keep 
jobs because of disagreements with supervisors/bosses.  He 
stated he would get upset easily.  He noted that he stayed 
away from people because he felt he would get into arguments, 
"or worse," with them.  

In April 1999, it was noted that the veteran was no longer 
waking up soaking wet following a change in medication.  That 
same month, the veteran reported having a difficult time 
financially and stated that he wished he could work.  He 
stated that he had tried several times to get off Social 
Security disability but that each time, he would become 
physically ill.  The veteran stated he wanted to contribute 
to society.  He also stated that he wanted to have a love 
relationship.  He reported he was friends with a woman, but 
was afraid of attempting to have a closer relationship with 
her.  

Later that month, the veteran stated that he felt better 
physically.  He noted that he was affected by the killings in 
Littleton, Colorado, and that he identified with the 
survivors.  He stated that it reminded him of when he 
returned from his first tour of duty in Vietnam.  The veteran 
reported that at that time, he was unable to relate to others 
and would not talk to anyone, like this survivor had done.  
He expressed disgust with the way society, in general, was 
going.

In May 1999, the examiner noted that the veteran seemed to be 
better in that he did not have nightmares anymore.

A May 1999 psychiatric evaluation report shows that the 
veteran reported that his current regimen had provided him 
with seven to eight hours of sleep a night.  The examiner 
stated that the veteran lived an isolated existence in a 
mobile home and that he avoided people.  The veteran stated 
that he avoided people because he would become physically ill 
if he was around others and was tired of coming down with the 
flu and other viral illnesses.  The examiner stated that upon 
his asking the veteran questions, that the veteran was angry 
and irritable.  The veteran reported having bouts of 
depression, particularly when he was sick, and would feel 
like "end[ing] it all."  He stated he had put a gun to his 
head in the 1970s but denied any recent suicide attempts.  
The veteran stated he had difficulty staying in the mall for 
any extensive length of time, but could go if he needed to 
go.  He also stated he could go to a restaurant or a movie by 
himself.

The veteran stated he last worked in 1981 installing patio 
roofs but had fallen three stories and had been on Social 
Security Administration disability since that time.  He 
reported he had tried to go to bible school and vocational 
rehabilitation but that he quit because of difficulty being 
around people.  The veteran stated that he lived by himself 
with his dog, had never been married, and had no girlfriend.  
He stated his only social contact was with the property owner 
where he parked his trailer, whom he would see approximately 
once a week.

The examiner stated that the veteran presented with a 
"rather blank" face, but noted that the veteran was 
somewhat nervous.  He stated that the veteran related in a 
cooperative, but apprehensive fashion.  He added that the 
veteran was able to look at him periodically during the 
interview, but also looked over his shoulder.  The examiner 
stated the veteran was alert and oriented to person, place, 
and time.  His speech was logical without loose associations.  
His affect was described as moderately constricted and his 
mood was anxious.  The veteran denied suicidal or homicidal 
ideations, hallucinations, or delusions.  The examiner stated 
the veteran's recent and remote memory were intact for 
current events and past history.  He stated, "This man 
continually focuses on the frequency with which he gets 
ill[,] feeling that he gets viral flu or illnesses much more 
frequently than other people and that he can prevent this 
from happening by maintaining social isolation."  The 
examiner noted that it was difficult for him to determine 
whether the veteran was like this because he would become 
more sick or if it was related to his post-traumatic stress 
disorder.  The examiner entered a diagnosis of post-traumatic 
stress disorder and Global Assessment of Functioning (GAF) 
score of 64.  He noted that the veteran would be able to 
handle part-time employment if done in a very loosely 
supervised situation and particularly if it allowed him to be 
outdoors away from people.

In June 1999, the veteran reported that the examination he 
had undergone the prior month had caused him to have sleep 
difficulties.  He stated he had become more restless and 
anxious.  He relayed a story from Vietnam and how he was in 
constant fear of his life at that time.  In July 1999, the 
examiner noted that the veteran had multiple somatic 
complaints.  He was described as "deeply depressed."  In 
September 1999, the clinical psychologist stated that the 
veteran continued to isolate himself from most other people.

In November 1999, the veteran stated that a man was suing his 
landlord, which had caused him some problems and that he had 
had thoughts of killing this man.  He noted that these 
feelings were not Christian and that he felt he should be 
above having feelings like this.  The veteran stated he would 
not act on his thoughts, as this man was not worthy of his 
having to go to jail.  He described other reasons for 
disliking this man-that he beat his wife and he wanted to 
protect the weak.  The clinical psychologist stated that the 
veteran began to cry because of his feeling of helplessness 
and inability to protect/defend the weak.  The veteran 
admitted to denying the intensity of his thoughts and 
feelings that had been forged in combat.  

In December 1999, the veteran described incidents in Vietnam 
and how his experiences there left him angry and bitter.  In 
February 2000, the veteran stated he had not been socializing 
since Christmas and avoided going to church.  He stated he 
felt depressed and lonely.  In September 2000, the 
psychiatrist stated that the veteran continued to look 
apprehensive and depressed and reported nightmares.  He noted 
that the veteran continued to be hyperalert, easily startled, 
and withdrawn and isolated.  The psychiatrist stated that the 
veteran may well need to go through an inpatient post-
traumatic stress disorder program, but noted that the veteran 
was reluctant as to the idea.  In October 2000, the 
psychiatrist stated that the veteran's anxiety remained 
elevated and that the veteran continued to withdraw and 
isolate himself.

In November 2000, the veteran reported an incident in Vietnam 
that caused him not to be able to trust anyone.  He was noted 
to be less depressed later that month, but still withdrawn 
and isolated.  In February 2001, the veteran stated that he 
had tried to go into the community to socialize that but 
found that people tended to discount or ignore him.  He 
expressed that people thought he was either stupid or crazy.  
The psychologist noted that the veteran lived in an 
"extremely small community" but encouraged the veteran to 
continue to look for others with whom to socialize.  In April 
2001, the psychologist stated that due to the veteran's 
limited funds and his reluctance or mistrust of others, he 
did not participate in any activities in town.  A diagnosis 
of post-traumatic stress disorder was entered, as was a GAF 
score of 45.

In August 2001, the veteran reported he had been very ill and 
had stopped going to the restaurant in town where he felt 
comfortable.  He stated he noticed that he had gotten better 
as a result.  He noted he missed the few people there to whom 
he could talk.  The psychologist noted that this was the only 
time that the veteran interacted with others.  He stated the 
veteran stayed isolated from almost everyone with the 
exception of those persons with whom he studies the bible.  
The psychologist stated that the veteran did not trust people 
and had made a solitary life since returning from Vietnam.  
He added that the veteran continued to be depressed.  In 
September 2001, the veteran reported that he was no longer 
going to the restaurant where he usually ate because he would 
get sick every time he went.  He stated that he missed the 
people he had grown to know who ate there.  The veteran also 
reported that he had attempted to teach a bible study class 
but became so stressed that he developed a migraine headache 
and could not teach.  In December 2001, the psychiatrist 
stated that the veteran continued to be withdrawn and 
isolated.

In January 2002, the veteran reported having difficulty 
dealing with others and stated that he mostly stayed home 
alone in his camper.  He stated that if he got the chance to 
move onto his land and be closer to town, he would be able to 
develop a small support group.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002), which 
addresses post-traumatic stress disorder, the criteria are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 50 percent.  The veteran has 
consistently reported having nightmares and sleep 
difficulties.  He is socially isolative and withdrawn from 
others, but has made efforts to have some contact with 
people.  For example, the veteran indicated that he had a 
female friend.  He stated he wanted to have a love 
relationship, but that he was afraid of getting too close to 
this woman.  He began going to a restaurant in town and 
talking to the patrons.  He stopped going because he would 
become physically sick, but noted that he missed the people 
with whom he had become acquainted.  The veteran is depressed 
and experiences varying intensities of his depression.  He 
has goals in that he has expressed interest in going back to 
work, but is aware that he has limitations due to his 
difficulties with supervisors/bosses and his becoming 
physically ill when he was around others.  The veteran has 
been described as angry and irritable.  He has denied 
homicidal and suicidal ideations, although he reported one 
time that he wanted to kill the man who was suing his 
landlord.  He has denied hallucinations and delusions.  In 
the May 1999 psychiatric evaluation report, the examiner 
stated that the veteran was cooperative and alert and 
oriented to person, place, and time.  He described the 
veteran's speech as logical without loose associations.  His 
affect was moderately constricted, and his mood was anxious.  
The veteran's remote and recently memory were intact.  The 
Board finds that the above-described symptoms, and the other 
symptoms reported in the VA treatment reports, are indicative 
of no more than a 50 percent evaluation.

This determination is supported by medical professionals's 
assignment of GAF scores of 45 and 64.  Although the GAF 
score does not fit neatly into the rating criteria, it is 
evidence, which the Court has noted the importance of in 
evaluating mental disorders.  See Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 1994).  A 
GAF score of 50 (which falls into the range of 41-50) is 
defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  A 
GAF score of 64 (which falls into the range of 61-70) is 
defined as "Some mild symptoms (e.g. depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  Thus, 
the GAF scores reflect mild and serious symptomatology.  The 
Board finds that these GAF scores establish that the 
veteran's post-traumatic stress disorder is no more than 
50 percent disabling.  

The Board must now determine whether an evaluation in excess 
of 50 percent is warranted for post-traumatic stress disorder 
and finds that such is not the case.  The veteran does not 
meet the majority of the criteria in the 70 percent 
evaluation and none of the criteria of the 100 percent 
evaluation.  In considering the criteria under the 70 percent 
evaluation, the veteran has denied suicidal ideation.  He 
reported that he had put a gun to his head in the 1970's, but 
has not reported any suicidal ideations.  There is no 
evidence of obsessional rituals which interfere with routine 
activities.  The veteran's speech has not been described as 
illogical.  In fact, in May 1999, the examiner stated that 
the veteran's speech was logical and without loose 
associations.  Additionally, neither the veteran nor any 
examiner have described the veteran having near continuous or 
constant depression affecting the ability to function 
independently, appropriately, or effectively.  The veteran is 
clearly depressed, but he has not indicated that he cannot 
function independently, and no professional has stated that 
the veteran cannot function independently.  The veteran has 
not described unprovoked violent attacks, and, instead, has 
expressed wanting to hurt someone but knowing that it would 
not be worth it.  This shows that he has the thought 
processes to control his anger.  There is no evidence of 
spatial disorientation.  The veteran has been reported as 
being alert and oriented to person, place, and time.

As to the inability to establish and maintain effective 
relationships, the Board notes that the veteran is lacking in 
this aspect of his life.  He has never been married, and 
examiners have consistently described him as being isolative 
and withdrawn.  There are several reasons why the Board is 
reluctant to attribute the veteran's isolative behavior 
solely to his post-traumatic stress disorder symptoms.  One, 
at the time of the May 1999 evaluation, the veteran reported 
that he avoided people because he would become physically ill 
if he was around others.  Additionally, the veteran has 
reported that the reason he stopped going to the restaurant 
that he was frequenting was because he was becoming 
physically sick.  He did not state that he could not for 
psychological reasons handle the interaction with others.  In 
fact, he reported missing the people who he would talk to 
while he was there.  Two, in the May 1999 evaluation report, 
when the examiner noted that the veteran was maintaining 
social isolation, he stated that he could not tell if it was 
because the veteran would become more sick or if it was 
related to his post-traumatic stress disorder.  Thus, even 
the examiner did not know whether to attribute the isolative 
behavior to his service-connected disability.  This indicates 
that the examiner did not find that the veteran's physical 
complaints were the result of his post-traumatic stress 
disorder symptoms.  Finally, in the Social Security 
Administration records that the veteran submitted to VA, 
there is a November 1984 psychological evaluation wherein the 
veteran essentially reported he had been a loner since he was 
a child.  There, the veteran reported that growing up in 
Colorado during his adolescent years, he spent "an 
inordinate amount of time out hunting by himself."  He also 
reported having "one good friend during the early school 
years."  The veteran stated he was part of a Baptist youth 
group when he was in high school in California, but had been 
involved in "little social activity."  The veteran reported 
that "he was scared to death of the California girls."

Thus, the Board finds that not all of the veteran's isolative 
behavior can be attributed to the veteran's post-traumatic 
stress disorder.  As stated above, no medical professional 
has attributed the veteran's isolation solely to his post-
traumatic stress disorder, and an examiner has clearly 
expressed doubt as to whether this behavior is attributable 
to post-traumatic stress disorder.  The veteran, himself, has 
not attempted to attribute his isolative behavior solely to 
post-traumatic stress disorder, and instead has consistently 
attributed it to becoming physically sick.  For example, in 
the May 1999 evaluation report, the examiner reported that 
the veteran stated he avoided being around others because he 
would become physically sick.  He reported in VA treatment 
reports that he stopped going to a restaurant, where he would 
visit with people, because he would become physically sick.  
Nevertheless, the Board does not find that the veteran's 
isolative behavior is a basis to grant the veteran a 
70 percent evaluation.  The 50 percent evaluation 
contemplates difficulty in establishing and maintaining 
social relationships.

As to consideration of the 100 percent evaluation, the 
veteran does not meet any of the criteria of the 100 percent 
evaluation.  For example, there is no evidence of any gross 
impairment in thought processes.  In May 1999, the examiner 
stated that the veteran was alert and oriented to person, 
place, and time, and had no evidence of looseness of 
associations.  The veteran has denied any hallucinations or 
delusions.  There has been no evidence of grossly 
inappropriate behavior, even based upon the veteran's report 
of his own behavior.  No professional has reported that the 
veteran cannot maintain personal hygiene, and the veteran's 
remote and recent memory have been reported to be intact.  
Also, no examiner or the veteran has stated that he is a 
danger to himself or others.  As stated above, the veteran 
reported having thoughts of killing a man who was suing his 
landlord, but he knew enough to not act on those thoughts 
because this man was not worth going to jail.  The veteran is 
in control of his actions.

The Board is aware that the veteran has not worked since 
1981.  However, the veteran's inability to work since that 
time is not due solely to the service-connected post-
traumatic stress disorder.  First, no medical professional 
has attributed the veteran's inability to work to post-
traumatic stress disorder.  Additionally, the veteran has 
attributed his inability to work to both his hip fracture and 
his inability to get along with others.  A 50 percent 
evaluation contemplates a serious disability that affects the 
veteran's employability.  The Board finds that for the 
reasons stated above, an evaluation in excess of 50 percent 
is not warranted.

In determining that no more than a 50 percent evaluation is 
warranted, the Board has considered all the veteran's 
symptomatology, and not just those listed under the 
50 percent evaluation for post-traumatic stress disorder.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Additionally, the Board has reviewed all the Social Security 
Administration records submitted, to include those that 
address the veteran's psychiatric symptoms.  The Court has 
consistently held that where an increase of disability 
evaluation is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, the Board has put more emphasis on the 
veteran's symptomatology since he submitted his claim for an 
increased evaluation in February 1999, as that is the most 
indicative of the current level of his disability.

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that his service-
connected post-traumatic stress disorder was worse than the 
10 percent evaluation that was assigned at the time he filed 
his February 1999 claim, he is correct, and the RO granted a 
30 percent evaluation and then granted a 50 percent 
evaluation.  The Board notes that in the veteran's notice of 
disagreement, received in November 2000, he stated he should 
be at 50 percent.  This is the current evaluation assigned to 
his disability.  Regardless, to the extent that the veteran, 
through is attorney, has asserted that he warrants more than 
a 50 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for the reasons stated above.  The Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements, even if sworn, in support of a claim for monetary 
benefits.  The Board is responsible for weighing all of the 
evidence and finds that the preponderance of it is against an 
evaluation in excess of 50 percent for post-traumatic stress 
disorder, and there is no doubt to be resolved.  Gilbert, 
1 Vet. App. at 55.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The Board notes that the veteran has never been 
hospitalized for post-traumatic stress disorder.  The Board 
does not find that the evidence has shown marked interference 
with employment based solely on the post-traumatic stress 
disorder symptoms.  The veteran is in receipt of Social 
Security Administration disability benefits as a result of a 
post service injury he sustained.  


ORDER

An evaluation in excess of 50 percent for post-traumatic 
stress disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

